DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/25/2022 responsive to the Office Action filed 12/09/2021 has been entered. Claims 1, 7 and 14 have been amended. Claims 8, 9 and 13 are previously canceled. Claims 16-21 maintain withdrawn. Claims 1-7, 10-12 and 14-21 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-8 filed 02/25/2022, with respect to the rejection of claim 14 under 112(a) rejection have been fully considered and Claim 14 has been amended to address the new matter issue. Thus, the rejection of claim 14 under 112(a) has been withdrawn.
Applicant’s arguments, see Amendments pages 8-11 filed 02/25/2022, with respect to the rejection of claim 1 under 103 rejection have been fully considered but are not persuasive. 

These arguments are found to be unpersuasive because:
Nakamura teaches that the temporary particles after the spray drying have a shape close to a spherical shape and the spherical shape is easily maintained even after the heating treatment (Pa [0095]), and by increasing the sphericity of the granulated particles 1 while keeping the content of the binder 3 low, both improvement of the flow rate and improvement of the bulk density of the granulated particles 1 are achieved (Pa [0097]). That is, Nakamura teaches that the granulated particles have the spherical shape and the high sphericity for improvement of the flow rate and improvement of the bulk density. Even though Nakamura does not clearly show or teach a continuously curved outer surface of the particles, one of ordinary skill in the art would have found it obvious to form the granulated particles having a shape in a sphere for the purpose of improvement of the flow rate and improvement of the bulk density since an ultimate shape which has the highest sphericity is a sphere. Further, one would have appreciated that the particle having a shape in a sphere has a continuously curved outer surface.


These arguments are found to be unpersuasive because:
Applicant’s argument that the granulated particle has a roughened surface has no ground. Nakamura teaches forming the granulated particles by the spray drying method to obtain the particles having high sphericity, a favorable flow rate and a favorable bulk density ratio (Pa [0105]), and the claim recites forming spherical molding compound particles by spray drying. Thus, the granulation methods of Nakamura and the claim are the same and therefore, Applicant’s allegation that only Nakamura’s particle has a roughened surface is groundless. Further, Nakamura teaches that by using the granulated particles, the surface roughness of a sintered body to be produced can be particularly small (Pa [0018] and [0057]). Thus, Nakamura does not teach the roughness of the granulated particles, rather teaches small roughness of the sintered body to be produced using the granulated particles.

Applicant further argues that “The granulated particles 1 of Nakamura et al. do not include metal particles homogeneously distributed throughout a binder. Instead, the granulated particles 1 of Nakamura et al. are "metal particles 2...collected in the form of a particle as a whole by interposing a binder 3 between the metal particles 2" (see paragraph [0047]). Nakamura et al. refers to a binder that is "0.1 parts by mass or more and 5.0 parts by mass or less with respect to 100 parts by mass of the metal particles" (see paragraph [0073]). Further, Nakamura et al. refers to granulated particles with a 
These arguments are found to be unpersuasive because:
As Applicant cites above, Nakamura teaches that the metal particles 2 are collected in the form of a particle as a whole by interposing a binder 3 between the metal particles 2, that is, the granulated particle 1 includes the plurality of metal particles 2 and the binder 3 which binds the metal particles 2 to one another (Pa [0047]-[0048]), and even though Nakamura further teaches a reduction of the binder 3 through the heating  treatment, still Nakamura teaches that some amount of the binder is contained in the granulated particle 1 (Pa [0074]). Further, since the claim does not recite any specific amount of the binder and even the specification does not either, Nakamura’s granulated particles are commensurate with the scope of the claimed molding compound particles. Thus, one would appreciate that regardless of the amount of the binder, the particles 2 are homogeneously distributed throughout the binder 3 of the granulated particle 1 to be collected in the form of a particle as a whole by interposing a binder 3 between the metal particles 2.

Applicant’s arguments, see Amendments pages 12-13 filed 02/25/2022, with respect to the rejection of claim 14 under 103 rejection have been fully considered but are not persuasive. 
Applicant argues that “Nakamura et al. states the opposite, in which temporary particles are subjected to heat treatment after being heated with hot air (see paragraphs [0094] and [0095]). Thus, one skilled in the art would not be motivated to combine Nakamura et al. with Benjamin et al., Skala et al., and Kanazawa to come up with this feature. Additionally, Skala et al. only briefly mentions cooling spheres (see paragraph [0031]). Kanazawa refers to cooling a biodegradable resin powder by water cooling (see col. 24, lines 34-36). However, neither Skala et al. nor Kanazawa refer to spraying particles into a liquid, as recited in claim 14.” (pages 12-13)
These arguments are found to be unpersuasive because:
Nakamura teaches further heat treatment after spray drying and the claim does not exclude the further heating after spray drying. Skala relates to methods to make a proppant and teaches cooling the spheres after blowing and evaporating the solvent ("The suspension or dispersion is blown into spheres using a coaxial blowing nozzle, and the spheres are heated to evaporate the solvent and further heated or cooled to harden the spheres.", Pa [0331]). Therefore, one would have found it obvious to cool the granulated particles in order to harden the spheres, and it is not the opposite to Nakamura.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889). Additional supporting evidences provided herewith by Ido et al. (US 2016/0288205) and “Ethanol” on Wikipedia (https://en.wikipedia.org/wiki/ Ethanol, 2016) (All of record).

With respect to claim 1, Nakamura teaches a method of manufacturing thermoplastic molding compound powder (“a method for producing a powder for energy beam sintering”, Pa [0086]) that consists of or comprises spherical molding compound 
wherein the binder furthermore has a plasticizer (“higher fatty acid esters”, Pa [0071]; Ido (US 2016/0288205), as an additional supporting evidence, teaches use of fatty substances in composition for sintered metal body (Pa [0029]) and hydroxybenzoic acid esters as one example of fatty substances taught by Ido (Pa [0031]) is a material used as a plasticizer in the instant specification (page 5, line 1)) soluble in the solvent (“Among these, …a mixture of two or more types is used.”, Pa [0071]), 
with the method comprising the step of spray drying the suspension to form spherical agglomerates (“a spray drying device for producing the powder”, Pa [0089]-[0094]; “granulated particles 1… a spherical shape”, Pa [0095]) and with the spray drying being carried out such that the solvent completely transitions into a gas phase (“Around the rotary plate 11, the hot air 23 flows, and therefore, the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized.”, Pa [0094]), 
wherein the binder acts as an adhesion agent between the substrate particles and holds the substrate particles together in a spherical structure having a continuously 

Nakamura teaches that the temporary particles after the spray drying have a shape close to a spherical shape and the spherical shape is easily maintained even after the heating treatment (Pa [0095]), and by increasing the sphericity of the granulated particles 1 while keeping the content of the binder 3 low, both improvement of the flow rate and improvement of the bulk density of the granulated particles 1 are achieved (Pa [0097]). That is, Nakamura teaches that the granulated particles have the spherical shape and the high sphericity for improvement of the flow rate and improvement of the bulk density. Even though Nakamura does not clearly show or teach a continuously curved outer surface of the particles, one of ordinary skill in the art would have found it obvious to form the granulated particles having a shape in a sphere for the purpose of improvement of the flow rate and improvement of the bulk density since an ultimate shape which has the highest sphericity is a sphere. Further, one would have appreciated that the particle having a shape in a sphere has a continuously curved outer surface.

Nakamura does not specifically teach that each of the spherical molding compound particles has a minimum dimension Amin and a maximum dimension Amax and for at least 80% of the spherical molding compound particles:  0.6≤Amin/Amax≤1. However, Nakamura further teaches that by increasing the sphericity of the granulated particles 1 while keeping the content of the binder 3 low, both improvement of the flow rate and improvement of the bulk density, which were difficult in the related art, are achieved, as a result, the granulated particles 1 capable of producing a sintered body having favorable surface roughness and dimensional accuracy, and also having high mechanical strength are obtained (Pa [0097]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select Amin/Amax around 1 so as to increase the sphericity of the molding compound particles for the purpose of achieving both improvement of the flow rate and improvement of the bulk density.

Nakamura differs from the claim in that the spray process is carried out at a temperature that is 10 °C – 30 °C below a glass transition temperature or a crystallite melting temperature of the thermoplastic polymer.
In the same field of endeavor, process for producing refractory powder containing an organic binder, Benjamin teaches that the process comprises mixing the organic binder with powder, milling the mixture with a liquid milling medium, and removing the milling medium by evaporating and forming a refractory powder (Co 1 li 66 – Co 2 li 11). Benjamin further teaches that for removing the milling medium spray drying is carried 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakamura with the teachings of Benjamin so that the one would carry out spray drying at a temperature such that the inlet and outlet air temperatures should be maintained below about 370° C. and 190° C., respectively, and above boiling temperature of the solvent for temperature in order to remove the solvent but prevent substantial oxidation or decarburization of metal particles and the binder. Since the boiling point of ethyl alcohol (the solvent in Nakamura) is 78.24 ° C (See “Ethanol” on Wikipedia), and the glass transition temperature of polyamide (the thermoplastic polymer in Nakamura) is 145° C (see Applicant’s arguments, see Amendments page 9 filed 05/11/2021), the temperature range of the combination (78.24° C - 370° C. (inlet)/ 190° C(outlet)) overlaps the claimed temperature range (115° C - 135° C), thus in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference in order to remove the solvent but prevent substantial oxidation or decarburization of metal particles and the binder. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 2, since Nakamura as applied to claim 1 above teaches the plasticizer (“higher fatty acid esters”) as a part of the binder (Pa [0071]), and further teaches that the solvent 13 is a medium which dissolves the binder 3 (Pa [0090]) so as to form a solution, one would appreciate that the plasticizer (“higher fatty acid esters”) is molecularly dissolved in the solution such that the components of a solution are dispersed on a molecular scale.

With respect to claim 3, Nakamura as applied to claim 1 above further teaches that the binder further comprises a mold lubricant (“silicone-based lubricants”, Pa [0071]).

With respect to claim 4, Nakamura as applied to claim 1 above further teaches that the thermoplastic polymer (“polyamide”, Pa [0071]) is polycondensates.

With respect to claim 6, Nakamura as applied to claim 1 above further teaches that the average particle diameter (the particle diameter at a cumulative percentage of 50% in a cumulative particle size distribution on a mass basis) of the substrate particles (“the metal particles 2”) is preferably 2 μm or more and 20 μm or less for the purpose of obtaining a sintered body of high quality having high dimensional accuracy and high mechanical strength (Pa [0057]). Even if Nakamura is silent that a maximum dimension max of the substrate particles each is 1μm≤Bmax≤50 μm that applies to at least 80% of the substrate particles, the one before the effective filing date of the invention would consider the invention to be obvious because the range of the particle size of the substrate particles taught by Nakamura overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference for the purpose of obtaining a sintered body of high quality having high dimensional accuracy and high mechanical strength. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 7, Nakamura as applied to claim 1 above further teaches that the average particle diameter (the particle diameter at a cumulative percentage of 50% in a cumulative particle size distribution on a mass basis) of the spherical molding compound particles (“the granulated particles 1”) is preferably 30 μm or more and 60 μm or less, and when the average particle diameter is less than the above lower limit, depending on the constituent material of the metal particles 2, the granulated particles 1 are likely to be stirred up when being irradiated with an energy beam, and therefore, it becomes difficult to form a sintered body, on the other hand, when the average particle diameter exceeds the above upper limit, the size of spaces between the granulated particles 1 is increased, and therefore, there is a fear that air bubbles are max≤0.3 mm, that applies to at least 80% of the spherical molding compound particles, the one before the effective filing date of the invention would consider the invention to be obvious because the range of the particle size of the molding compound particles taught by Nakamura overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference for the purpose of easily forming a sintered body and preventing air bubbles from being formed in the sintered body. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 10, Nakamura as applied to claim 1 above further teaches that the substrate particles consist of one or more of the substances: precious metal, hard metal, non-ferrous metal, iron, their alloys and/or compounds, superalloys and steel or comprise one or more of these substances or metals, alloys or compounds (“any of iron, an iron alloy, nickel, a nickel alloy, cobalt, and a cobalt alloy”, Pa [0014]).

With respect to claim 11, Nakamura as applied to claim 1 above further teaches that the metallic substrate particles (“2”) are first introduced into the solvent comprising .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Bartmann et al. (US 4,904,718) (All of record).

With respect to claim 5, Nakamura as applied to claim 1 above teaches adding the plasticizer such as higher fatty acid esters (Pa [0071]), but does not specifically teach an ester of a hydroxybenzoic acid including a p-hydroxybenzoic acid fatty alcohol ester having a length of a carbon chain of fatty alcohol in a range C12 - C26.
In the same field of endeavor, thermoplastic molding compounds, Bartmann teaches that the thermoplastic molding compounds having high cold impact strength comprise a polyamide and a plasticizer (Co 1 li 67- Co 2 li 3), and plasticizers which are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakamura with the teachings of Bartmann so that the one would use esters of p-hydroxybenzoic acid with 2-12 carbon atoms as the higher fatty acid esters (or substitute the esters of p-hydroxybenzoic acid with 2-12 carbon atoms for the higher fatty acid esters), since it has been held that Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). The one before the effective filing date of the invention would consider the invention to be obvious because the range of the carbon atoms taught by Bartmann overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. See MPEP 2144.05 (I)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 11 above, and further in view of Elliott (US 2003/0161751) (All of record).

With respect to claim 12, Nakamura as applied to claim 11 above teaches that in the second vessel 12, metal particles 2, a binder 3, and a solvent 13 for dissolving the 
In the same field of endeavor, composite material containing metals, Elliott teaches that the mixture of tungsten and bronze powders with the organic binder and any other additional components is introduced into a compounder and compounded at elevated temperature, the temperature of the compounder is preferably less than the melting point of the binder, but high enough to allow the binder to soften, thereby allowing the binder and powders to be mixed, for example 55-65° C (Pa [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the mixture in the second vessel at elevated temperature from 55 to 65 ° C for the purpose of allowing the binder and powders to be mixed. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Skala et al. (US 2009/0038797) and Kanazawa (US 7,803,298) (All of record).

With respect to claim 14, Nakamura as applied to claim 1 above teaches that the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized (Pa [0094]), but does not specifically teach cooling the spherical molding 
Skala relates to methods to make a proppant and teaches cooling the spheres after blowing and evaporating the solvent ("The suspension or dispersion is blown into spheres using a coaxial blowing nozzle, and the spheres are heated to evaporate the solvent and further heated or cooled to harden the spheres.", Pa [0331]).
One would have found it obvious to cool the granulated particles after evaporating the solvent in order to harden the spheres.
Further, Kanazawa relates to a method for preparing a molding material, and teaches quenching powder by water ("The cooling may be carried out gradually by standing to cool, or quenching may be carried out by water cooling or the like.", Co 24 li 34-36). 
One would have found it obvious to quench the granulated particles with water after evaporating the solvent in order to cool and harden the granulated particles.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Dijkstra et al. (“Guidelines for rheological characterization of polyamide melts”, Pure Appl. Chem., Vol. 81, No. 2, pp. 339–349, 2009) (All of record). 

With respect to claim 15, Nakamura as applied to claim 1 above teaches using polyamide as the binder polymer, but is silent to a melt viscosity at a temperature that is 
Dijkstra relates to rheological characterization of polyamide melts and teaches that Figs. 1-5 show that viscosities of melt polyamide (“a medium-molecular-weight commercial grade of PA6 from Bayer Polymers (now Lanxess)”, sample preparation in pg 341) at different condition are within the claimed range of melt viscosity at 240 or 260 ˚C which is at least 10˚C above the glass transition temperature of polyamide which is 145 ˚C.
Even if Dijkstra is silent to a speed drop, one would have found it obvious to select any commercial grade polyamide in Dijkstra in order to use it as the binder in Nakamura’s method, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUNJU KIM/Examiner, Art Unit 1742